Case 1:18-cv-03410-JMC Document 1-1 Filed 11/05/18 Page 1 of 65




                EXHIBIT A
Case 1:18-cv-03410-JMC Document 1-1 Filed 11/05/18 Page 2 of 65
Case 1:18-cv-03410-JMC Document 1-1 Filed 11/05/18 Page 3 of 65
Case 1:18-cv-03410-JMC Document 1-1 Filed 11/05/18 Page 4 of 65
                                  Case 1:18-cv-03410-JMC Document 1-1 Filed 11/05/18 Page 5 of 65                                                                          August 29, 2018
                                                                                                                                                                               Page 1 of 1
  CLIC Technology, Inc.                                                                                                                                                    Holder ID: 42
  1815 NE 144th Street
  North Miami, FL 33181

                                                                                                                                                If you have questions concerning your account,
                                                                                                                                                                      please call 305-842-7074

                   Shares registered in the name of:                                                                                           ACCOUNT STATEMENT
                   One Investment Capital, Inc.




                   One Investment Capital, Inc.
                   4474 Weston Road                                                                                                                             Activity   08/01/18 - 08/29/18
                   Suite # 400
                   Davie FL 33331
Pdfblaster:docnum=42;Pdfblaster:toname=;Pdfblaster:toemail=;Pdfblaster:tofax=;
Pdfblaster:doctype=0;Pdfblaster:sendas=p;Pdfblaster:subject=CLIC
Pdfblaster:fromcompany=Mountain   Share Transfer, LLC.;          Technology, Inc. Shareholder Statement;
Pdfblaster:ccemail=;




Summary of Holdings on August 01, 2018
                           Number of Shares
                                         0


Additions
Stock      Transaction                                                                                          Adjusted
ID                No. Transaction                                Lot Shares Acquired                       Basis/Share($)

CTI                  140 08/29/18                     7,525,000.0000              05/18/18                     0.00133


Ending Balance on August 29, 2018
Stock         Certificate                                                                           Adjusted
ID                    No.                       Shares Issued             Acquired             Basis/Share($)                     Lot Shares
CTI    Book Entry                        7,525,000 08/29/18 05/18/18                                 0.00133                7,525,000.0000
CTI Total                                7,525,000 Post 2018 Merger Common
     Case 1:18-cv-03410-JMC Document 1-1 Filed 11/05/18 Page 6 of 65




      AGREEMENT FOR 'fHE PURCHASE OF-COMMON STOCK

 This agreement for the purchase of common stock (the "Agreement'') is made this 13th
day of May               , 2018 , by and between Amavasi Maneesom (the "Seller"), and
One Investment Capital Inc.   {the "Purchaser"), -and i-s for the -purpose-of-setting forth-the
 terms and conditions upon which the Seller will sell to the purchaser 525,000
 shares of the Comm-on Stock of FUNDTHAT--COMPANY (the-"Company'').


In consideration of the mutual promises, covenants and representations contained herein,
THE PARTIES HERETO AGREE AS FOLLOWS:

      l.    Subject to the terms and conditions of this agreement, Seller agrees to sell and
            Purchaser agrees to purchase shares of Common Stock of the Company at a
            price·ofUS$-0.00132~er-sharef-oratotalpurchasepriceofUS$ 697.67
      2.    Seller represents and warrants to Purchaser that he has good and
            marketable title to all the shares to be sold to the Purchaser pursuant to this
            A-greement. The-shares to be-sold to the Purchaser wi-H be, at the closing, free
            and clear of all liens, security interests or pledges of any kind. None of such
            shares are or will be subject to any voting trust or agreement. No person holds
            or has a right to receive any proxy or similar instrument with respect·to-such·
            shares.
      3.    Seller acknowledges that after completion of this transaction the shares
            could materially increase in value·-as -a result of-the Company'-s -current
            business, or any future new business the Company may undertake.

      -4.   The-dosing-of thi-s transaction will occur on--or before the     13th     day of
               Nlay              2018

 AGREEO-TO AND ACCEPTED:


SELLER:

              ""1)
 By: )<JeJ&])fl
 .Amavasi Maneesom
Case 1:18-cv-03410-JMC Document 1-1 Filed 11/05/18 Page 7 of 65
Case 1:18-cv-03410-JMC Document 1-1 Filed 11/05/18 Page 8 of 65




0002                    525,000            February 7, 2017




       May 13, 2018
Case 1:18-cv-03410-JMC Document 1-1 Filed 11/05/18 Page 9 of 65




               One Investment Capital Inc.



525,000


             0002




            May 13, 2018
     I
<.
                             Case 1:18-cv-03410-JMC Document 1-1 Filed 11/05/18 Page 10 of 65




                                                           NOT VALID UNLESS COUNTERSIGNED BY TRANSFER AGENT
                                                          INCORPORATED UNDER THE LAWS OF THE STATE OF NEVADA




                                             FundThatCompany
          AUTHORIZED COMMON STOCK:                                                                                                                                               CUSIP NO. 3b0&6P 105
              200,000,000 SHARES
               PAR VALUE: $0.001

                                                                                                                                                                                                        ~




         ~~itl!at'                                                                                                                                                                                      "
                                                                                                                                                                                                        :.,

                                              Arnavasi Maneesom                                                                                                                                         a
                                                                                                                                                                                                        ,&
                                                                                                                                                                                                        ..J
                                                                                                                                                                                                        ~
                                                                                                                                                                                                        ]
                                                                                                                                                                                                        ,g
         9s tfhe CRecon.d SfoQde/r. ©b           *** Five Hundred Twenty-Five Thousand ***                                                                                                              l0
                                                                                                                                                                                                        ~
                                                                                                                                                                                                        ~-
                                     9'uQQy paid and nott-assessabQe slwn.es oi FundThatCompany Commott gtock                                                                                           "
                                                                                                                                                                                                        C


                                                                                                                                                                                                        .
                                                                                                                                                                                                        g
                                                                                                                                                                                                        f.
          t/r.o.ttsbe/r.abQe ott the books Ob the Con.pon.atiott in pen.son o/r. by atton.ney upon su/r./r.enden. Ob this cehtibicate duQy endonsed o/r.                                                ·c

                                                                                                                                                                                                        !
                    assigned. tfhis cen.tibicate and the sho.n.es n.epn.esented '1en.eby an.e sub1ect to the Qaws Ob the gtate Ob u\Ievo.da,
                                                                                                                                                                                                         ~
                          attd to the Jln.ticQes Ob 9ncon.pon.ation attd CByQaws Ob the Con.pon.atiott, o.s now on. hen.ea.Men. amended.                                                                ~

                    CUhtness the baCsi!lliQe seaQ Ob the Con.pon.o.tion attd the bacsim[Qe signatun.es Ob its duQy authon.i3ed oMwen.s.

         CDo.ted:      February 7, 2017




                ~-                                                                                                                                                ~-
                                                                                                                                                                  ..........
                                                                                                                                                                               PRESIDENT




                                                                                              DYNAMIC STOCK TRANSFER, INC.
                                                                           Countersigned by   C"~ .... -   ..... ('\ ... 1.....   ,... .. 11, ........... 1....
       Case 1:18-cv-03410-JMC Document 1-1 Filed 11/05/18 Page 11 of 65



                                                FUNDTHATCOMPANY
                                                    112 North Curry Street
                                                  Carson City, Nevada 89703
                                                        877-451-0120


                                       SUBSCRIPTION AGREEMENT SIGNATURE PAGE

The undersigned (the "Subscriber") hereby irrevocably subscribes for that number of Shares set forth below,
upon and subject to the terms and conditions set forth in the Corporation's Effective Final Prospectus filed
on Form SIA and dated November 3, 2016.

Total Number of Shares to be acquired 3,000

Amount to be paid (price of $0.03 USD per Share): $90.00
                                                                                                      i,,.cl
IN WITNESS WHEREOF, the undersigned has executed this Subscription Agreement this                  )J- ·-- of


Name: (PRINT) as it should appear on the Certificate: Amavasi Maneesom

Address:                160 Moo 3, Tongsong
                        Nabon, Nakorn Si Thammarat 80220 Thailand

If Joint Ownership, check one (all parties must sign above):
D Joint Tenants with Right of Survivorship
D Tenants in Common
D Community Property

If Fiduciary or a Business or an Organization, check one:
D Trust
D Estate




                                                                                     € ----~~
D Power of Attorney
Name and Type of Business Organization: - -- --                - - - - - - - -- - - - -


Identification Authentication REQUIRED!:

Below is my (circle one) Social Security# - Passport# - Drivers License# - Tax ID    - O~her ~tional ID C~~

                                                                                             ---
                               (::,/                                                            ----.
Signature:         '{!,) }J11~


                                                ACCEPTANCE OF SUBSCRIPTION


The foregoing Subscription is hereby accepted for and on behalf of FUNDTHATCOMPANY
            J_                           l
<hS ;/"). ~      yof        ,,V<M " ' ' ' " -           ,2016.


By:
Cbayut ~
                 ~ ~
                 fia1   ·
President


                                                                                          FUNDTHATCOMPANY
                                                                                           Subscription Agreement
                                                                                                        Page 2 of2
                     Case 1:18-cv-03410-JMC Document 1-1 Filed 11/05/18 Page 12 of 65




UA,JL'fltl7L'tift    ~ 6U1R1s1wamsmoosna:annsnimsmuos                                   "1'!1111iim               'fuil                                    s
CASHIER'S Cl1EQUE
                     lfil BHN11 11JR 1!11£Wlll!E 6111 8Gllla!l.TllRll Cllll!'EHllTMS                             Date      2        2
                                                                                                                                                 "'
                                                                                                                                                       l        s
                                                                                                                                                                ,J
                                                                                                                                                                       9
                                                                                                                                                                       tJ
                     109   n'"'1hllwaWll'l '4,t'J"'i'!™ L ~ m                   n~LYl1'121Wl\lf\'f


t!~ ~ , ~ uw{~11'.J.<U<1<1'i.t1'1{ r;yl,I _ _               FundThatComp_a~-- -· - - - · - ------ -····--- n~
ffi'Nlffl (1ml}         .t,lli,mill {au1U11tii!UW11l'l'lln1"11
llte sum of (Bahl)    - ···- ············· ·- - ··-·-······- -- --- - - ···--····- - · · _ - - - -- ·-·- ·- -·· - -- -- - · - ··--·--····-- --···




               000207S8/0G1Gl!.                                                                               ~·=~,                          0        ' &63
                                                                                                                  ~il!i11JTilNU1J.!U\1Unu11111 Authorized S ignature




                                                                                       Ufl'illi;;;.i1i·n.l'i::nwi. Thal              National GJ Card
                                                                                       ~~
                                                                            . 49Wlwi'"aU.')II \!,..&'{,   ellf'l"Ji       3,ltm,
                                                                                                   -       lllsa Amavl!Si
                                                                                                        -  Jltan-e som
                                                                                                       ~~ 14 il.i;i. 2514
                                                                                                       De•of-
                                                                                                       !Im.I
                                                                             ili!J 100 'otalii l   iUi$.l il.tl.il!S,~
                                                                              •.W!,.ti ffllffl . .
                                                                                                                           13   l!."- 2?67
    Case 1:18-cv-03410-JMC Document 1-1 Filed 11/05/18 Page 13 of 65




     AGREEMENT FOR 'JHE PURCHASE OF COMMON STOCK

This agreement for the purchase of common stock (the "Agreement'') is made this 13th
day of May              , 2018 , by and between Jidlada Nakchoo (the "Seller''), and
One Investment Capital Inc.  (-the "Purchaser");, -and is for the-purpose-of setting forth'-the·
terms and conditions upon which the Seller will sell to the purchaser 525,000
-shares of theCommon-Stoek of FUND'f-HATCOMPANY (the ·"Company");


In consideration of the mutual promises, covenants and representations contained herein,
THE PARTIES HERETO AGREE AS FOLLOWS:

      1.     Subject to the terms and conditions of this agreement, Seller agrees to sell and
             Purchaser agrees to purchase shares of Common Stock of the Company at a
            price-ofUS$0.00132~sharefora·t-otalpurchase-price·ofUS$ 697.67
     2.      Seller represents and warrants to Purchaser that he has good and
            marketable title to all the shares to be sold to the Purchaser pursuant to this
             Agreement. The shares to be-sold to the-Purehaser will be, at the closing, free
             and clear of all liens, security interests or pledges of any kind. None of such
             shares are or will be subject to any voting trust or agreement. No person holds
            ·or has a right to-receive any proxy or similar instrument with respect to such-
             shares.
      3.     Seller acknowledges that after completion of this transaction the shares
             could mat-eriaHy increase in value as a result of the-Company's current
             business, or any future new business the Company may undertake.

     4.     The--closing of this transaction wiU occur on or before-the      13th     -day of
             May             , 2018

AGREED TO AND ACCEPTED:


SELLER:                                                PURC


By;X ; ri \ "'5'\'i
Jidlada Nakchoo
Case 1:18-cv-03410-JMC Document 1-1 Filed 11/05/18 Page 14 of 65
Case 1:18-cv-03410-JMC Document 1-1 Filed 11/05/18 Page 15 of 65




  0005                  525,000             February 7, 2017




         May 13, 2018
Case 1:18-cv-03410-JMC Document 1-1 Filed 11/05/18 Page 16 of 65




             One Investment Capital Inc.



525,000


             0005




          May 13, 2018
                    Case 1:18-cv-03410-JMC Document 1-1 Filed 11/05/18 Page 17 of 65




                                                NOT VALID UNLESS COUNTERSIGNED BY TRANSFER AGENT
                                               INCORPORATED UNDER THE LAWS OF THE STATE OF NEVADA




                                   FundTha·tCompany
 AUTHORIZED COMMON STOCK:                                                                                           CUSIP NO. 3b08bP 105
     200,000,000 SHARES
      PAR VALUE: $0.001

                                                                                                                                           ~

~~~lll!d'                           Jidlada Nakchoo


                                                                                                                                           ~
                                                                                                                                           _g
~9s tfhe CReco/ld ffioQdeft ©6          ***   Five Hundred Twenty-Five Thousand                     ***                                    "E.

                                                                                                                                           "',l"
                                                                                                                                           l
                      g'uQQy paid alld llOn-assessabQe sha/les 06 FundThatCompany Common gtoc~
                                                                                                                                           :,
                                                                                                                                           i<l

 tftaM6etwbQe 011 the boo~ 06 the Collpowtion ill pe!lsoll oft by attoftney upoll su/l/lendeft 06 this cefttlbicate duQy endoftsed oft     t~"
                                                                                                                                           ~
                                                                                                                                           a
       assigned. tfhis ceftti6icate avid the sha1ies llepllesellted hefteby a/le sub1ect to t~e Qaws Ob the gtate 06 u\levada,             M

                                                                                                                                           ~
            and to the Jhticles 06 911co!lp0Mtion a11d CByQaws 06 Hie Collpo!lation, as MW oft hefteaMeft amended.                         ~

          (lthtness the 6acsimiQe seaQ 06 the Collpollatio11 a11d the 6o.cstn,tQe sigMtu/les 06 tbl duQy authofti11ed oMicefts.

COated:       February 7,       201 7




        ),t...~-
          ~SECRETARY
                                                                                                           ~           ~-
                                                                                                                ..... '"' t
                                                                                                             ~PRESIDENT




                                                                                    DYNAMIC STOCK TRANSFER, INC.
                                                                Countersigned by    Sherman Oaks, California
         Case 1:18-cv-03410-JMC Document 1-1 Filed 11/05/18 Page 18 of 65




                                             FUNDTHATCOMPANY
                                                     112 North Curry Street
                                                   Carson City, Nevada 89703
                                                         877-451 -0120


                                SUBSCRIPTION AGREEMENT SIGNATURE PAGE

The undersigned (the ''Subscriber") hereby irrevocably subscribes for that number of Shares set forth below,
upon and subject to the terms and conditions set forth in the Corporation's Effective Final Prospectus filed
on Form SIA and dated November 3, 2016.

Total Number of Shares to be acquired:                             3,000

. Amount to be paid (price of$0.03 USD per Share):                $90.00
                                                                                                         .Jr
IN WITNESS WHEREOF, the undersigned has executed this Subscription Agreement this                 ;}_J         of

~ j,
  _0_o_ll_t M
            _ _(_ln.....
                   _
                   · _ _ _ _ _, 2016

Name: (PRINT) as it should appear on the Certificate: Jidlada Nakchoo

 Address:              62/29 Soi Sereetai, 43 Yeak 3
                       Kloangkum, Bungkum, Bangkok I 0230 Thailand

 If Joint Ownership, check one (all parties must sign above):
 D Joint Tenants with Right of Survivorship
 0 Tenants in Common
 D Community Property

 If Fiduciary or a Business or an Organization, check one:
 DTmst
 0 Estate
 0 Power of Attorney
 Name and Type of Business O r g a n i z a t i o n : - - - - - - - - - - - - - - - - - :::::::::::------

 Identification Authentication REQUIRED!:

 Below is my (circle one) Social Security# - Passport# - Drivers License# - Tax ID




 Signature: X
            _ _~_Q"\
                 _ i_\ \_O_
                          I:-\_ _ _ _ _ _ _ _ __

                                                ACCEPTANCE OF SUBSCRIPTION

 The foregoing Subscription is hereby accepted for and on behalfof FUNDTHATCOMP ANY



 : ·~]t_ ff ~"-
 Chayut Aidwichai
 President
                                                         ,2016.




                                                                                          FUNDTHATCOMPANY
                                                                                           Subscription Agreement
                                                                                                        Page2 of2
           Case 1:18-cv-03410-JMC Document 1-1 Filed 11/05/18 Page 19 of 65




                                                                               ~
0            5U1A1S5UU1C'I                                l&ML~ML-ift
             Thana:ha,r\Bank----- - - -~- - -CashiersCheque                    Date
                                                                                      2
                                                                                       D
                                                                                            1
                                                                                             D
                                                                                                  l
                                                                                                      "'   .
                                                                                                           1   2
                                                                                                               y
                                                                                                                   s
                                                                                                                   y
                                                                                                                       5
                                                                                                                       y
                                                                                                                           9
                                                                                                                           y


                                A/C PAYEE ONLY
'\,uU~tl...Yl 1Atl'i l Yl"li't l vi'!19l"i'"{   1a.,ll~       FundThatCompany
Pay                     •
u..1**a,1.1iuMuv1'auu t1i;i~u~nu,~u1'"lU***
8aht
                                                                                ***3,186.00*!1'.*
                                                                        liVll'l"ffli'll'l'IR oi1M ()IWml)
SU1f11S8UU1CI "\'100 (Ut'ilUU)                                          JhaxJchart 8anlcl'Ublic c ~ lilliled
Thanachart Bank Public Company Limited
tl'IW.luffl1lln'l"l 11111U -       8
S/9D\IIOll:nl9-a.-n.~~


   678- 02- 140- 16-02226- 9
          ....~ Cheque No.
    Case 1:18-cv-03410-JMC Document 1-1 Filed 11/05/18 Page 20 of 65




     AGREEMENTFORTHEPURCHASEOFCOMMONSTOCK
This agreement for the purchase of common stock (the "Agreement") is made this 13th
day of May               , 2018 , by and between Lunar Funding, Inc. (the "Seller"), and
  One Investment Capital Inc. (the "Purchaser"), and is for the .purpose of setting forth the
terms and conditions upon which the Seller will sell to the purchaser 3,500,000
shares of the Common Stock of FUNDTHATCOMPANY (the "Company").


In consideration of the mutual promises, covenants and representations contained herein,
THE PARTIES HERETO AGREE AS FOLLOWS:

     1.    Subject to the tenns and conditions of this agreement, Seller agrees to sell and
           Purchaser agrees to purchase shares of Common Stock of the Company at a
           price ofU8$0.001329per share for a total purchase price ofUS$ $4,651.16
     2.    Seller represents and warrants to Purchaser that he has good and
           marketable title to all the shares to be sold to the Purchaser pursuant to this
           Agreement. The shares to be sold to the Purchaser will be, at the closing, free
           and clear of all liens, security interests or pledges of any kind. None of such
           shares are or will be subject to any voting trust or agreement. No .person holds
           or has a right to receive any proxy or similar instnunent with respect to such
           shares.
     3.    Seller acknowledges that after completion of this transaction the shares
           could materially increase in value as a result of the Company's current
           business, or any future new business the Company may undertake.

     4.    The closing of this transaction will occur on or before the 13th        day of
              May           , _2_0_1_8_ _

AGREED TO AND ACCEPTED:


SELLER:                                              PURC


By: ~,6}\l~R\l'fi f<i))'1\
Lunar Funding, Inc.
by Thanyalak. Thongda, President
Case 1:18-cv-03410-JMC Document 1-1 Filed 11/05/18 Page 21 of 65
Case 1:18-cv-03410-JMC Document 1-1 Filed 11/05/18 Page 22 of 65




  011                   3,500,000            February 7, 2017




    May 13, 2018
Case 1:18-cv-03410-JMC Document 1-1 Filed 11/05/18 Page 23 of 65




       One Investment Capital, Inc.



3,500,000


                  011




            May 13, 2018
Case 1:18-cv-03410-JMC Document 1-1 Filed 11/05/18 Page 24 of 65
Case 1:18-cv-03410-JMC Document 1-1 Filed 11/05/18 Page 25 of 65
Case 1:18-cv-03410-JMC Document 1-1 Filed 11/05/18 Page 26 of 65
Case 1:18-cv-03410-JMC Document 1-1 Filed 11/05/18 Page 27 of 65
                                      Case 1:18-cv-03410-JMC Document 1-1 Filed 11/05/18 Page 28 of 65




                                                                       NOT VALID UNLESS COUNTERSIGNED BY TRANSFER AGENT
                                                                      INCORPORATED UNDER THE LAWS OF THE STATE OF NEVADA




                                                          "IE'·.:u..tn,. .r'ui
                                                         .r1                ~T.·l,,
                                                                                  a t,,"C..·om,
                                                                                ...         .....,...- .,. t1;1Ji·
                                                                                                             .... i,,,i·'· .,,. :·
    AUTHORIZED COMMON STOCK:                                                                                                               CUSIP NO. 36086P 105
       200,000,000 SHARES
        PAR VALUE: $0.001

                                                                                                                                                                  j

~bi!i(trifflt;6tf!a!'
::__.   'O .._........    - - - -~~   ·-   ·   -
                                                          Lunar Funding, Inc.
                                                                                                                                                                  l,


                                                                                                                                                                  a·
                                                                                                                                                                  ~
                                                                                                                                                                  ]

                                                                                                                                                                  i
                                                                                                                                                                  i
  ,9,s tfhe CR.eco1td SfoQde/t                     (0b      ***   Three Million Five Hundred Thousand                                ***                          "g
                                                                                                                                                                  C

                                                                                                                                                                  ~
                                                                                                                                                                  g
                           9'.'uQQy po.id and l'IOlt-m:sesMbQe shanes on FundThatCompany CmltmOn gtock                                                            C
                                                                                                                                                                  C
                                                                                                                                                                  N



    tlto.nsie1tabQe on the books Ob the Co1tpo1tatio11 ltl pe1tson Oh by o.ttohney upon su1t1te11de1t ot this CelttibiCO.te duQ~ endo1tsed                  Oil
                                                                                                                                                                  ,f.,
                                                                                                                                                                  'C
                                                                                                                                                                   i2
                                                                                                                                                                  8
             am:igned. 9'his ce/ttibicate 0.11d the sha1tes /tep1tesented hMeby ahe sub1ect to the Qau,s Ob the gtate Ob cAlevada,
                                                                                                                                                                   ~
                 mid to the c.A1tticQes o! JJnco1tpowtiott and CByQaws o! the Co/tpo1tation, as now o/t he1teaMe1t amended.                                       l,

                                                                                                                                                                  ~



                         CUhtness the iacsimiQe seaQ Ob the Co1tpo1tation and the bacsimiQe stgMtu1tes Ob ils duQy autho1tt3ed obbtce1ts.

  COated:                   February 7, 2017




                                               -                                                                                                    -
                                                                                                          DYNAMIC STOCK TRANSFER, INC.
                                                                                       Countersigned by   Sherman Oaks, California
          Case 1:18-cv-03410-JMC Document 1-1 Filed 11/05/18 Page 29 of 65



                                             FUNDTHATCOMPANY
                                                    112 North Curry Street
                                                  Carson City, Nevada 89703
                                                        877-451-0120


                                   SUBSCRIPTION AGREEMENT SIGNATURE PAGE

The undersigned (the "Subscriber") hereby irrevocably subscribes for that number of Shares set forth below,
upon and subject to the terms and conditions set forth in the Corporation's Effective Final Prospectus filed
on Form SIA and dated November 3, 2016.

Total Number of Shares to be acquired:                            20,000

Amount to be paid (price of$0.03 USD per Share):                 $650.00
                                                                                                  ~
IN WITNESS WHEREOF, the undersigned has executed this Subscription Agreement this            2   Y      of

~ ~-- -     --~ _ r-1'\.._
                     _ __ __                   _ , 2016

Name: (PRINT) as it should appear on the Certificate: Lunar Funding, Inc.

Address:                    401 Ryland Street, Suite 200-A
                            Reno, Nevada 89502

If Joint Ownership, check one (all parties must sign above):
D Joint Tenants with Right of Survivorship
D Tenants in Common
D Community Property

If Fiduciary or a Business or an Organization, check one:
D Trust
D Estate
D Power of Attorney
Name and Type of Business Organization: - -       -   - --------------

Identification Authentication REQUIRED!:

Below is my (circle one) Social Security# - Passport# - Drivers License# - Tax ID#



                   ......     .r   '
Signature: ~   ~f'\J,'f\ '(\))ff\
           Lunar Funding, Inc. by Thanyalak Thongda, President

                                               ACCEPTANCE OF SUBSCRIPTION


The foregoing Subscription is hereby accepted for and on behalf of FUNDTHATCOMPANY


fu;, ~
By:
          11,
                        v : _n_
                        .
                                                        ,2016.


Chayut dwichai
President


                                                                                      FUNDTBATCOMl'ANY
                                                                                       Subscription Agreement
                                                                                                    Page2 of2
                        Case 1:18-cv-03410-JMC Document 1-1 Filed 11/05/18 Page 30 of 65




    a.
    rc]Y
         su,msn~\ilna
            KRUNGTHAI SANK
                                                           ct   "~
                                                   LLR't5L 'lftl'H'1$r\
                                               Cashier's Cheque
        ·    ~maniwm
.....
=
=~ ,na
    ~ Pay
                  ,v,    ,          ,   ..
                 lilllll iamtli latil!n ,~
                                               d
                                             Fun ThatCompany _ _ _ _ __ __ _
                                                                                                   mai;i111ih&
                                                                                                       or order

;; !mml!mt{Jmi>               ,                                   ~ A/CPA. YEE ONLY
_    Tue sum ot ow,1    -cia~mit111lffli:nlim,1m'tffl11l1Ji5l1~lt-- - - - -- - - -
-                <S.         •                                            l)               .               l
=~          a11111u!!1a a·itnrn                                           i___- -- - ***-******23J055---5ru


-
=
Ze                                                                        ~-~-
=
      Case 1:18-cv-03410-JMC Document 1-1 Filed 11/05/18 Page 31 of 65




      AGREEMENTFORTHEPURCHASEOFCOMMONSTOCK
This agreement for the purchase of common stock (the "Agreement") is made this 13th
day of May            , 2018    by and between Pattarapom OunaumroWlg (the "Seller"),
and One Investment Capital Inc. (the "Purchaser"), and is for the purpose of setting forth
the terms and conditions upon which the Seller will sell to the purchaser 700,000
shares of the Common Stock ofFUNDTHATCOMPANY (the "Company").


In consideration of the mutual promises, covenants and representations contained herein,
THE PARTIES HERETO AGREE AS FOLLOWS:

       1.   Subject to the terms and conditions of this agreement, Seller agrees to sell and
            Purchaser agrees to purchase shares of Common Stock of the Company at a
            price of US$ 0.00132~er share for a total purchase price of US$ 930.23
       2.   Seller represents and warrants to Purchaser that he has good and
            marketable title to all the shares to be sold to the Purchaser pursuant to this
            Agreement. The shares to be sold to the Purchaser will be, at the closing, free
            and clear of all liens, security interests or pledges of any kind. None of such
            shares are or will be subject to any voting trust or agreement. No person holds
            or has a right to receive any proxy or similar instrument with respect to such
            shares.
       3.   Seller aclmowledges that after completion of this transaction the shares
            could materially increase in value as a result of the Company's current
            business, or any future new business the Company may W1dertake.

       4.   The closing of this transaction will occur on or before the           13th        day of
               May          , 2018

AGREED TO AND ACCEPTED:


SELLER:


By:   X,.q 51? JI "I , v .r
            J                      b
                              OJ 1r .>               By: -----'.a..-<--Jc+---..........,' - - - - - - -
Pattaraporn OW1aumroung        1       1                  Eli Tj/ieb, President
                                                           On/ Investment Capital Inc.
Case 1:18-cv-03410-JMC Document 1-1 Filed 11/05/18 Page 32 of 65
Case 1:18-cv-03410-JMC Document 1-1 Filed 11/05/18 Page 33 of 65




 0017                    700,000             February 7, 2017




        May 13, 2018
  Case 1:18-cv-03410-JMC Document 1-1 Filed 11/05/18 Page 34 of 65




                One Investment Capital Inc.



700,000


              0017




           May 13, 2018
Case 1:18-cv-03410-JMC Document 1-1 Filed 11/05/18 Page 35 of 65
Case 1:18-cv-03410-JMC Document 1-1 Filed 11/05/18 Page 36 of 65
Case 1:18-cv-03410-JMC Document 1-1 Filed 11/05/18 Page 37 of 65
     Case 1:18-cv-03410-JMC Document 1-1 Filed 11/05/18 Page 38 of 65




     AGREEMENTFORTHEPURCHASEOFCOMMONSTOCK
This agreement for the purchase of common stock (the "Agreement") is made this 13th
 day of May             , 2018 , by and between Pomthip Kongsalem (the "Seller"), and
One Investment Capital Inc.   '(the "Purchaser"), and is for the purpose of-setting forth :the
terms and conditions upon which the Seller will sell to the purchaser 525,000
·shares of the Common Stock of FUNDTHATCOMPANY {the "Company").


In consideration of the mutual promises, covenants and representations contained herein,
THE PARTIES HERETO AGREE AS FOLLOWS:

     1.    Subject to the terms and conditions of this agreement, Seller agrees to sell and
           Purchaser agrees to purchase shares of Common Stock of the Company at a
           price ofUS$0.001329pershare fora total purchase price of US$ 697.67
     2.    Seller represents and warrants to Purchaser that he has good and
           marketable title to all the shares to be sold to the Purchaser pursuant to this
           Agreement. The ·shares to be ·sold to the Purchaser wiH be, at the dosing, free
           and clear of all liens, security interests or pledges of any kind. None of such
           shares are or will be subject to any voting trust or agreement. No person holds
           -or has a right to receive any proxy or similar instrwnent with respect to -such
           shares.
     3.    Seller acknowledges that after completion of this transaction the shares
           could materially increase in value-as-a result ·of the-Company'·s current
           business, or any future new business the Company may undertake.

     -4.    The -closing-of this transaction will occur -on -or before the 13th      day of
             May             ,_2_0_18~~-

AGREED TO AND ACCEPTED:


'SELLER:


Byj6  dNiWHJ          .
Pomthip-Kongsalem
Case 1:18-cv-03410-JMC Document 1-1 Filed 11/05/18 Page 39 of 65
Case 1:18-cv-03410-JMC Document 1-1 Filed 11/05/18 Page 40 of 65




  0018                  525,000              February 7, 2017




     May 13, 2018
Case 1:18-cv-03410-JMC Document 1-1 Filed 11/05/18 Page 41 of 65




              One Investmetn Capital , Inc.



525,000


             0018




           May 13, 2018
Case 1:18-cv-03410-JMC Document 1-1 Filed 11/05/18 Page 42 of 65
Case 1:18-cv-03410-JMC Document 1-1 Filed 11/05/18 Page 43 of 65
Case 1:18-cv-03410-JMC Document 1-1 Filed 11/05/18 Page 44 of 65
     Case 1:18-cv-03410-JMC Document 1-1 Filed 11/05/18 Page 45 of 65




       AGREEMENTFORTHEPURCHASEOFCOMMONSTOCK
 This agreement for the purchase of common stock (the "Agreement") is made this 13th
 day of May              , 2018 , by and between Sarayut Khontrong (the "Seller"), and
One Investment Capital Inc.   (the "Purchaser"), and is for the purpose of setting forth the
 terms and conditions upon which the Seller will sell to the purchaser 700,000
 shares of the Common Stock of FUNDTHATCO:MPANY (the "Company").


 In consideration of the mutual promises, covenants and representations contained herein,
 fflE PARTIES HERETO AGREE AS FOLLOWS:

       1.   Subject to the terms and conditions of this agreement, Seller agrees to sell and
            Purchaser agrees to purchase shares of Common Stock of the Company at a
            price ofUS$0.001329per share for a total purchase price of US$ 930.23
       2.   Seller represents and warrants to Purchaser that he has good and
            marketable title to all the shares to be sold to the Purchaser pursuant to this
            Agreement. The shares to be sold to the Purchaser will be, at the closing, free
            and clear of all liens, security interests or pledges of any kind. None of such
            shares are or will be subject to any voting trust or agreement. No person holds
            or has a right to receive any proxy or similar instrument with respect to such
            shares.
       3.   Seller acknowledges that after completion of this transaction the shares
            could materially increase in value as a result of the Company's current
            business, or any future new business the Company may undertake.

       4.   The closing of this transaction will occur on or before the    13th    day of
              May                2018

 AGREED TO AND ACCEPTED:


 SELLER:


 By:   ~ ~f'A'JGt
 Sarayut Khontrong
Case 1:18-cv-03410-JMC Document 1-1 Filed 11/05/18 Page 46 of 65
Case 1:18-cv-03410-JMC Document 1-1 Filed 11/05/18 Page 47 of 65




 0034                    700,000              March 14, 2017




        May 13, 2018
Case 1:18-cv-03410-JMC Document 1-1 Filed 11/05/18 Page 48 of 65




               One Investment Capital, Inc.



700,000


              0034




            May 13, 2018
Case 1:18-cv-03410-JMC Document 1-1 Filed 11/05/18 Page 49 of 65
Case 1:18-cv-03410-JMC Document 1-1 Filed 11/05/18 Page 50 of 65
Case 1:18-cv-03410-JMC Document 1-1 Filed 11/05/18 Page 51 of 65
      Case 1:18-cv-03410-JMC Document 1-1 Filed 11/05/18 Page 52 of 65




     AGREEMENT F-OR THE PURCHASE OF ·C OMMON STOCK

 This agreement for the purchase of common stock (the "Agreement") is made this 13th
 day of May               , 2018 , by and between Vacharapon Leudung(the "Seller"), and
   One Investment Capital Inc. (the 'Purchaser"), "311.d is for the purpose ·of setting forth the
·terms and conditions upon which the Seller will sell to the purchaser 525,000
 -shares -of the-Common Stock ·o fFUNDTHATCOMPANY (the "Company").


In consideration of the mutual promises, covenants and representations contained herein,
THE PARTIES HERETO AGREE AS FOLLOWS:

      1.        Subject to the terms and conditions of this agreement, Seller agrees to sell and
               Purchaser agrees to purchase shares of Common Stock of the Company at a
               price ·ofUS$0.001329Pershare for-atotal purchaseprice ·o fUS$ 697.67
      2.        Seller represents and warrants to Purchaser that he has good and
               marketable title to all the shares to be sold to the Purchaser pursuant to this
               Agreement. The ·shares 1:o ·be ·sold to the Purchaser-will be, -at the ·closing, free
                and clear of all liens, security interests or pledges of any kind. None of such
                shares are or will be subject to any voting trust or agreement. No person bolds
               ·or -has -a ri-ght to receive ·any proxy ·o r ·similar instrument with respect to ·such
                shares.
      3.        Seller acknowledges that after completion of this transaction the shares
                could materially increase in value-as -a -result ofthe ·Company'-s ·ctrrrent
                business, or any future new business the Company may undertake.

      4.       The closing ·o f this transaction will ·occur on ·or before the    13th     day ·o f
                 Ivlay           , 2018

 AGREED -TO AND ACCEPTED:


·sELLER:                                                   PURC

           v
 By:X ~ '(~ 1~f
   I
 Vacharapon -Leudung                                                          es1 ent
                                                                             ment Capital Inc.
Case 1:18-cv-03410-JMC Document 1-1 Filed 11/05/18 Page 53 of 65
Case 1:18-cv-03410-JMC Document 1-1 Filed 11/05/18 Page 54 of 65




0026                   525,000            February 7, 2017




       May 13, 2018
Case 1:18-cv-03410-JMC Document 1-1 Filed 11/05/18 Page 55 of 65




              One Investment Capital Inc.



525,000


           0026




           May 13, 2018
Case 1:18-cv-03410-JMC Document 1-1 Filed 11/05/18 Page 56 of 65
Case 1:18-cv-03410-JMC Document 1-1 Filed 11/05/18 Page 57 of 65
Case 1:18-cv-03410-JMC Document 1-1 Filed 11/05/18 Page 58 of 65
     Case 1:18-cv-03410-JMC Document 1-1 Filed 11/05/18 Page 59 of 65




     AGREEMENT FOR THE PURCHASE OF COMMON STOCK

This agreement for the purchase of common stock (the "Agreement") is made this 13th
day of May            , 2018 • by and between Wijittra Liengvachiranon (the "Seller"),
and One Investment Capital Inc. (the ''Purchaser"), and is for the purpose of setting forth
the terms and conditions upon which the Seller will sell to the purchaser 525,000
shares of the Common Stock of FUNDTHATCOMPANY (the "Company").


In consideration of the mutual promises, covenants and representations contained herein,
THE PARTIES HERETO AGREE AS FOLLOWS:

     1.    Subject to the terms and conditions of this agreement, Seller agrees to sell and
           Purchaser agrees to purchase shares of Common Stock of the Company at a
           price ofUS$0.001329per share for a total purchase price of US$ 697.67
     2.    Seller represents and warrants to Purchaser that he has good and
           marketable title to all the shares to be sold to the Purchaser pursuant to this
           Agreement. The shares to be sold to the Purchaser will be, at the closing, free
           and clear of all liens, security interests or pledges of any kind. None of such
           shares are or will be subject to any voting trust or agreement. No person holds
           or has a right to receive any proxy or similar instrwnent with respect to such
           shares.
     3.    Seller acknowledges that after completion of this transaction the shares
           could materially increase in value as a result of the Company's current
           business, or any future new business the Company may tmdertake.

     4.     The closing of this transaction will occur on or before the 13th      day of
              May                 2018

AGREED·TO AND ACCEPTED:


SELLER:


By: ~;f\lf'\ 1i1..t~'X"ef'\l.4~J
Wijittra Liengvachiranon
Case 1:18-cv-03410-JMC Document 1-1 Filed 11/05/18 Page 60 of 65
Case 1:18-cv-03410-JMC Document 1-1 Filed 11/05/18 Page 61 of 65




 0031                   525,000           February 7, 2017




        May 13, 2018
  Case 1:18-cv-03410-JMC Document 1-1 Filed 11/05/18 Page 62 of 65




                One Investment Capital Inc.



525,000


              0031




              May 13, 2018
Case 1:18-cv-03410-JMC Document 1-1 Filed 11/05/18 Page 63 of 65
Case 1:18-cv-03410-JMC Document 1-1 Filed 11/05/18 Page 64 of 65
Case 1:18-cv-03410-JMC Document 1-1 Filed 11/05/18 Page 65 of 65
